Exhibit 10.1

 

[CELSION LETTERHEAD]

 

 

June [ ], 2017

 

Re:     Reset Offer of Common Stock Purchase Warrants

 

To Whom It May Concern:

 

Celsion Corporation (the “Company”) is pleased to offer to you the opportunity
to reprice the exercise of all of the Common Stock purchase warrants set forth
on Annex I attached hereto (the “Reprice Warrants”) currently held by you (the
“Holder”). The shares underlying the Reprice Warrants (“Warrant Shares”) have
been registered for resale pursuant to registration statements on Form [ ] (File
Nos. [ ]) (collectively, the “Registration Statement”). The Registration
Statements are currently effective and, upon exercise of the Reprice Warrants
pursuant to this letter agreement, will be effective for the issuance or resale,
as the case may be, of the Warrant Shares. Capitalized terms not otherwise
defined herein shall have the meanings set forth in the Securities Purchase
Agreement, dated as of [ ], by and among the Company and the signatories thereto
(the “Purchase Agreement”).

 

In consideration for exercising in full all of the Reprice Warrants held by you
(the “Warrant Exercise”), the Company hereby offers you a reduced exercise price
of the Reprice Warrants to $2.70. Notwithstanding anything herein to the
contrary, in the event the Warrant Exercise would otherwise cause the Holder to
exceed the beneficial ownership limitations (“Beneficial Ownership Limitation”)
in the Reprice Warrants, the Company shall only issue such number of Warrant
Shares to the Holder that would not cause such Holder to exceed the maximum
number of Warrant Shares permitted thereunder with the balance to be held in
abeyance until notice from such Holder that the balance (or portion thereof) may
be issued in compliance with such limitations.

 

Expressly subject to the paragraph immediately following this paragraph below,
Holder may accept this offer by signing this letter below, with such acceptance
constituting Holder's exercise in full of the Reprice Warrants for an aggregate
exercise price of set forth on the Holder’s signature page hereto (the "Warrants
Exercise Price") on or before 8:00 a.m. ET on June [ ], 2017.

 

Additionally, the Company agrees to the representations, warranties and
covenants set forth on Annex A attached hereto.

 

From the date hereof until five (5) Trading Days after the date hereof, neither
the Company nor any Subsidiary shall issue, enter into any agreement to issue or
announce the issuance or proposed issuance of any shares of Common Stock or
Common Stock Equivalents. Notwithstanding the foregoing, this provision shall
not apply in respect of the ongoing underwritten public offering (the “public
offering”) being conducted on Form S-1 (File No. 333-217455), which may price no
sooner than 4:00p.m. New York Time on Thursday June 15, 2017.

 

If this Offer is accepted and the transaction documents are executed on or
before 8:00 a.m. on June [ ], 2017, then on or before 9:00 a.m. Eastern Time on
June [ ], 2017, the Company shall file a Current Report on Form 8-K with the
Securities and Exchange Commission disclosing all material terms of the
transactions contemplated hereunder. The Company shall also file an amendment to
the prospectus supplement to the Registration Statements disclosing the reduced
exercise price of the Reprice Warrants within 48 hours. The Company represents,
warrants and covenants that, upon acceptance of this offer, the shares
underlying the Reprice Warrants shall be issued free of any legends or
restrictions on resale by Holder and all of the Warrant Shares shall be
delivered electronically through the Depository Trust Company within 1 business
day of the date the Company receives the Warrants Exercise Price (or, with
respect to shares in that would otherwise be in excess of the Beneficial
Ownership Limitation, within 2 business days of the date the Company is notified
by Holder that its ownership is less than the Beneficial Ownership Limitation).
The terms of the Reprice Warrants, including but not limited to the obligations
to deliver the Warrant Shares, shall otherwise remain in effect as if the
acceptance of this offer were a formal Notice of Exercise (including but not
limited to any liquidated damages and compensation in the event of late delivery
of the Warrant Shares).

 

 

 
 

--------------------------------------------------------------------------------

 

 

The Company acknowledges and agrees that the obligations of the Holders under
this letter agreement are several and not joint with the obligations of any
other holder of any other holders of Common Stock Purchase Warrants of the
Company (each, an “Other Holder”) under any other agreement related to the
exercise of such warrants (“Other Warrant Exercise Agreement”), and the Holder
shall not be responsible in any way for the performance of the obligations of
any Other Holder or under any such Other Warrant Exercise Agreement. Nothing
contained in this letter agreement, and no action taken by the Holders pursuant
hereto, shall be deemed to constitute the Holders and the Other Holders as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Holders and the Other Holders are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by this letter agreement and the Company acknowledges
that the Holders and the Other Holders are not acting in concert or as a group
with respect to such obligations or the transactions contemplated by this letter
agreement or any Other Warrant Exercise Agreement. The Company and the Holders
confirm that the Holders have independently participated in the negotiation of
the transactions contemplated hereby with the advice of its own counsel and
advisors. The Holders shall be entitled to independently protect and enforce
their rights, including, without limitation, the rights arising out of this
letter agreement, and it shall not be necessary for any Other Holder to be
joined as an additional party in any proceeding for such purpose.

 

The Company hereby represents and warrants as of the date hereof and covenants
and agrees from and after the date hereof that none of the terms offered to any
Other Holder with respect to any Other Warrant Exercise Agreement (or any
amendment, modification or waiver thereof), is or will be more favorable to such
Other Holder than those of the Holders and this letter agreement, provided,
however that (i) if the public offering is consummated or (ii) if the public
offering is not consummated within 30 days from the date of this agreement
(each, an “exception”), then the foregoing shall not apply. So long as neither
exception has occurred, if, and whenever on or after the date hereof, the
Company enters into an Other Warrant Exercise Agreement, then (i) the Company
shall provide notice thereof to the Holders promptly following the occurrence
thereof and (ii) the terms and conditions of this letter agreement shall be,
without any further action by the Holders or the Company, automatically amended
and modified in an economically and legally equivalent manner such that the
Holder shall receive the benefit of the more favorable terms and/or conditions
(as the case may be) set forth in such Other Warrant Exercise Agreement
(including the issuance of additional Warrant Shares), provided that upon
written notice to the Company at any time the Holder may elect not to accept the
benefit of any such amended or modified term or condition, in which event the
term or condition contained in this letter agreement shall apply to the Holders
as it was in effect immediately prior to such amendment or modification as if
such amendment or modification never occurred with respect to the Holders. The
provisions of this paragraph shall apply similarly and equally to each Other
Warrant Exercise Agreement.

 

***************

 

 
 

--------------------------------------------------------------------------------

 

 

To accept this offer, Holder must counter execute this letter agreement and
return the fully executed agreement to the Company at e-mail:
MTardugno@Celsion.com, attn.: Michael H. Tardugno, on or before 8:00 am ET on
June [ ], 2017.

 

Please do not hesitate to call me if you have any questions.

 

 

 

Sincerely yours,

 

 

 

CELSION CORPORATION

      By: _______________________   Name:   Michael H. Tardugno  
Title:     Chairman, President and Chief Executive Officer

 

Accepted and Agreed to:

 

Name of Holder: ________________________________________________________

 

Signature of Authorized Signatory of Holder: _________________________________

 

Name of Authorized Signatory: _______________________________________________

 

Title of Authorized Signatory: ________________________________________________

 

Repriced Warrant Shares:

Aggregate Exercise Price:

DTC Instructions:

 

 

 
 

--------------------------------------------------------------------------------

 

 

Annex A

 

Representations, Warranties and Covenants of the Company. The Company hereby
makes the following representations and warranties to the Holder:

 

(a)    Affirmation of Prior Representations, Warranties and Covenants. The
Company hereby represents and warrants to the Holder that the Company’s
representations and warranties as set forth in Section 3.1 and as set forth in
covenants listed in Article IV of the Securities Purchase Agreement, dated as of
[ ] (the “Purchase Agreement”), together with any updates in the Company’s SEC
Reports subsequent to the Purchase Agreement, are true and correct as of the
date hereof and have been fully performed as of the date hereof. Capitalized
terms not otherwise defined herein shall have the meanings set forth in the
Purchase Agreement.

 

(b)     Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this letter agreement and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of this Agreement by the
Company and the consummation by the Company of the transactions contemplated
hereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, its board of directors
or its stockholders in connection therewith. This letter agreement has been duly
executed by the Company and, when delivered in accordance with the terms hereof,
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

(c)     No Conflicts. The execution, delivery and performance of this letter
agreement by the Company and the consummation by the Company of the transactions
contemplated hereby do not and will not: (i) conflict with or violate any
provision of the Company’s certificate or articles of incorporation, bylaws or
other organizational or charter documents; or (ii) conflict with, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Company in connection with, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any material agreement, credit facility, debt or
other material instrument (evidencing Company debt or otherwise) or other
material understanding to which such Company is a party or by which any property
or asset of the Company is bound or affected; or (iii) subject to the Required
Approvals (as defined in the Purchase Agreement), conflict with or result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company is bound or affected, except, in the
case of each of clauses (ii) and (iii), such as could not have or reasonably be
expected to result in a Material Adverse Effect (as defined in the Purchase
Agreement).

 

(d)     Nasdaq Corporate Governance. The transactions contemplated under this
letter agreement, comply with all rules of the Trading Market.

 

 
 

--------------------------------------------------------------------------------

 

 

Annex I

 